DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on June 27th 2019 has been acknowledged.
                                                      Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                       Status of Application
Claims 1-3, 5-8, 10-13, and 19-27 are pending. Claims  22-27 have been added. Claims  4, 9, and 14-19 have been cancelled. Claims 1 and 21 are the independent claims. There Non-Final Office action is in response to the “Amendments and Remarks” received on 10/5/2022 and the interview conducted on 10/4/2022. Based on the received material and the application being taken over, it was concluded that a new start and a fresh Non-Final would be prudent and justified.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/5/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4, 9, and 14-19 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C.  § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-FINAL office action and therefore the prior arguments are considered moot. Further, based on the history of the application and the responsibility being handed to another Examiner, the Office decided a fresh Non-Final would not only be appropriate but beneficial.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Rejection
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 6-7  and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 11 has multiple periods at the end of the limitations, and needs to be corrected.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 states “and is absent of a public vehicle transportation mode to a second route which includes a public vehicle transportation mode in response to examination of biometric data received from a smartwatch worn by the user” and the metes and bounds of the claim are unclear, thus indefinite. It appears, from the specification and the claims that the updated route needs to be absent of a public vehicle transportation mode to a second route, but was ta second route ever evaluated? Further since, there is no step of even considering a public vehicle, it is unclear what needs to be absent. Is this a negative limitation, thus no use of it counts? Finally, there appears to be a need for a biometric data, but how, when and why? As currently presented, Claim 8 fails to clearly define the metes and bounds of the claims and is thus indefinite. The Office will interpret any use of public transit and biometric data, as reading on these claims. Appropriate action is required.
Claim 24 is rejected under the same rational as Claim 8.
Claim 23 states “is absent of a second transportation mode to a second route which includes the second transportation mode” and once again, the metes and bounds of the claims are unclear. If a prior art does not ever look for a second transportation mode, does this count as “absent”? Further, is the a missing step as how the absence is based on a device worn by the user? As currently presented, claim 23 fails to clearly define the metes and bounds of the claimed subject matter and is therefore indefinite. The Office is going to interpret this as any system that uses multimodal optimization with biometric data. Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 2-3, 5, 10, 12, 13, and 1 are rejected under 35 USC 103 as being unpatentable over Gerhardt et al. (United States Patent Publication 2016/0250926) in view of Gustafson et al. (United Stated Patent Publication 2016/0334235).
With respect to Claim 21: While Gerhardt disclose “A computer implemented method comprising: determining a current transportation mode of a user with use of data of a user passenger vehicle associated to the user” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“and data of a user auxiliary passenger vehicle associated to the user” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118],
“wherein the user passenger vehicle is capable of carrying the user auxiliary vehicle” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the user auxiliary vehicle is configured to be hand carried by the user” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118];
“evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118]; 
“and providing one or more output in dependence on the evaluating” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: While Gerhardt disclose “The computer implemented method of claim 21, wherein the determining a current transportation mode of a user includes determining that the user is currently traveling in a user passenger vehicle transportation mode” [Gerhardt, ¶ 0018, 0025-0027, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the evaluating a current route includes evaluating a predicted performance of user passenger vehicle through a geospatial region associated to a destination of the user in comparison to a predicted performance of the user auxiliary vehicle through the geospatial region associated to the destination of the user” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: While Gerhardt disclose “The computer implemented method of claim 21, wherein the determining a current transportation mode of a user includes determining that the user is currently traveling in a user passenger vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the evaluating a current route includes evaluating a predicted performance of the user transportation vehicle through a geospatial region associated to a destination of the user in comparison to a predicted performance of the user auxiliary vehicle through the geospatial region associated to a destination of the user” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the method includes determining that a predicted performance of the user auxiliary vehicle through the geospatial region exceeds the predicted performance of the user passenger vehicle through the geospatial region and in dependence on the determining, generating a multimode transportation route in which the user will travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 With respect to Claim 5: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes iteratively performing the determining and the evaluating, wherein the determining during a first earlier iteration includes determining that the user passenger vehicle of the user and the auxiliary vehicle are traveling together” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the evaluating during the first earlier iteration includes (a) performing geospatial region processing to compare predicted performance of the user passenger vehicle to predicted performance of the use auxiliary vehicle through a geospatial region encompassing a destination of a current trip of a user” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
“(b) evaluating candidate routes having multiple different candidate break points at which the user is to transition from a user passenger vehicle transportation mode to a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“and (c) selecting one of the candidate routes from (b), wherein the evaluating during a second later iteration includes (i) evaluating candidate routes commencing from a current location of the user, and (ii) selecting one of the candidate routes from (i)” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 10: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes receiving route data from the user that specifies a current trip having a destination” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the current route is for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes iteratively performing the determining and the evaluating to iteratively update the current route for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes dynamically updating the current route for the current trip from a first route to a second route, wherein the first route is a single transportation mode route in which the user is designated to travel to the destination in a user passenger vehicle transportation mode, wherein the second route is a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 12: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes receiving route data from the user that specifies a current trip having a destination” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the current route is for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes iteratively performing the determining and the evaluating to iteratively update the current route for the current trip, wherein the method includes dynamically updating the current route for the current trip from a first route to a second route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the first route is a single transportation mode route in which the user is designated to travel to the destination in a user passenger vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the second route is a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode, wherein the method includes in response to the dynamically updating the current route to the first route, sending to the user prompting data, the prompting data including text based data describing to the user actions by the user for performance of the first route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes in response to the dynamically updating the current route from the first route to the second route, sending second prompting data to the user, the second prompting data including text based data describing to the user actions by the user for performance of the second route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes receiving route data from the user that specifies a current trip having a destination” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the current route is for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes iteratively performing the determining and the evaluating to iteratively update the current route for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes dynamically updating the current route for the current trip from a first route to a second route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the first route is a single transportation mode route in which the user is designated to travel to the destination in a user passenger vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the second route is a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes in response to dynamically updating the current route to the first route, sending to the user prompting data, the prompting data including text based data describing to the user actions by the user for performance of the first route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes in response to the dynamically updating the current route from the first route to the second route, sending second prompting data to the user, the second prompting data including text based data describing to the user actions by the user for performance of the second route” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the text based data describing to the user actions by the user for performance of the second route includes text base data prompting the user to disembark the user passenger vehicle at a specified location, and to commence travel by riding on the user auxiliary vehicle at the specified location” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 1: While Gerhardt disclose “A computer implemented method comprising: determining a current transportation mode of a user with use of data of a user passenger vehicle associated to the user and data of a user auxiliary passenger vehicle associated to the user” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“wherein the user passenger vehicle is capable of carrying the user auxiliary vehicle” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the user auxiliary vehicle is configured to be hand carried by the user” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“and providing one or more output in dependence on the evaluating, wherein the method includes iteratively performing the examining” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“the determining, and the evaluating, wherein the evaluating during a first earlier instance of the evaluating includes updating the current route of the user as a single mode user passenger vehicle transportation route” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
“and wherein the evaluating during a second later instance of the evaluating includes updating of the current route of the user as a multimode transportation route in which the user travels partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0018, 0023-0027, 0075, 0093, 0105, and 0111-0118]; 
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 8, 11, and 22-24 are rejected under 35 USC 103 as being unpatentable over Gerhardt et al. (United States Patent Publication 2016/0250926), in view of Gustafson et al. (United Stated Patent Publication 2016/0334235) and in further view of Bellotti et al. (United States Patent Publication 2018/0231386).
With respect to Claim 8: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes iteratively performing the determining and the evaluating, and wherein method includes updating, with performance of an iteration of the evaluating, a current route from a first route which includes user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
“and is absent of a public vehicle transportation mode to a second route which includes a public vehicle transportation mode in response to examination of biometric data received from a smartwatch worn by the user” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
Gerhardt does not mention a public transportation or biometric data, thus is “absent” as required. However, the Office will address public vehicles and biometric data.
Bellotti, which is also multimodal transportation system teaches “and is absent of a public vehicle transportation mode to a second route which includes a public vehicle transportation mode in response to examination of biometric data received from a smartwatch worn by the user” [Bellotti, ¶ 0002-0003, 0009, and 0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belotti into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account for activity and public transit when optimization occurs as taught by Belotti with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 11: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes receiving route data from the user that specifies a current trip having a destination” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the current route is for the current trip, wherein the method includes iteratively performing the determining and the evaluating to iteratively update the current route for the current trip” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118]; 
“wherein the method includes dynamically updating a current route for the current trip from a first route to a second route to a third route, wherein the first route is a single transportation mode route in which the user is designated to travel to the destination in a user passenger vehicle transportation mode, wherein the second route in a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode and partially in a user auxiliary vehicle transportation mode” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state a public transportation.
Bellotti, which is also multimodal transportation system teaches “wherein the third route in a multimode transporting route in which the user is designated to travel to the destination partially in a user passenger vehicle transportation mode partially in a user auxiliary vehicle transportation mode and partially in a public vehicle transportation mode” [Bellotti, ¶ 0002-0003, 0009, 0020, 0045-0047 and Figure 4, 5a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belotti into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account for activity and public transit when optimization occurs as taught by Belotti with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 22: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes iteratively performing the determining and the evaluating, and wherein method includes updating, with performance of an iteration of the evaluating” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not specifically state other mode of transportation.
Bellotti, which is also multimodal transportation system teaches “in response to examination of biometric data received from a device worn by the user, a current route from a first route which includes a user auxiliary vehicle transportation mode to a second route which includes transportation mode other than an auxiliary vehicle transportation mode” [Bellotti, ¶ 0002-0003, 0009, 0020, 0045-0047 and Figure 4, 5a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belotti into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account for activity and public transit when optimization occurs as taught by Belotti with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 23: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes iteratively performing the determining and the evaluating, and wherein method includes updating, with performance of an iteration of the evaluating” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not mention biometric data, thus is “absent” as required. However, the Office will address biometric data with multimodal optimization.
Bellotti, which is also multimodal transportation system teaches “in response to examination of biometric data received from a device worn by the user, a current route from a first route which includes a first transportation mode and is absent of a second transportation mode to a second route which includes the second transportation mode” [Bellotti, ¶ 0002-0003, 0009, 0020, 0045-0047 and Figure 4, 5a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belotti into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account for activity and public transit when optimization occurs as taught by Belotti with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Gerhardt does not specifically state continuously recalculating opportunities to changes vehicles modes en-route. 
Gustafson which is also a multimodal system, teaches “evaluating a current route of the user in dependence on the current transportation mode of the user as determined by the determining” [Gustafson, ¶ 0002-0004 and 0026]; 
“and providing one or more output in dependence on the evaluating” [Gustafson, ¶ 0002-0004 and 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gustafson into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account real time data, update routes and issues with routes and modes of transportation real time as taught by Gustafson with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables and create a more efficient system [Gustafson, ¶ 0026]. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 24: While Gerhardt disclose “The computer implemented method of claim 21, wherein the method includes iteratively performing the determining and the evaluating, and wherein method includes updating, with performance of an iteration of the evaluating” [Gerhardt, ¶ 0007, 0018, 0025-0027, 0062-0065, 0075, 0093, 0105, and 0111-0118];
Gerhardt does not mention biometric data, thus is “absent” as required. However, the Office will address biometric data with multimodal optimization.
Bellotti, which is also multimodal transportation system teaches “a current route from a first route which includes user auxiliary vehicle transportation mode and is absent of a second transportation mode to a second route which includes the second transportation mode, in response to examination of biometric data received from a device worn by the user” [Bellotti, ¶ 0002-0003, 0009, 0020, 0045-0047 and Figure 4, 5a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belotti into the invention of Gerhardt to not only include primary and auxiliary modes of transportation for route optimization as Gerhardt discloses but to also account for activity and public transit when optimization occurs as taught by Belotti with a motivation of creating a more green and more robust system that can account for numerous preferences and transportation variables. Additionally,  the claimed invention is merely a combination of old, well known elements of multimodal optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669